Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered January 9, 1985, convicting him of attempted robbery in the first degree (three counts), attempted robbery in the second degree and criminal possession of a weapon in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We have examined the defendant’s contentions and find them to be either unpreserved for appellate review or without merit. Bracken, J. P., Brown, Niehoff and Kooper, JJ., concur.